Citation Nr: 0405315	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of both knees.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty for training from November 
1983 to March 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision that, inter alia, denied 
the veteran's claim of service connection for degenerative 
arthritis of both knees as not well grounded.  The veteran 
submitted a notice of disagreement (NOD) in March 2000, and 
the RO issued a statement of the case (SOC) also in March 
2000.  The RO issued a supplemental SOC in August 2000, and 
the veteran submitted a substantive appeal in September 2000.

In July 2003, the veteran testified during a videoconference 
hearing before the undersigned; the transcript of that 
hearing is of record.  

During the videoconference hearing, the veteran also 
contended that she had submitted a claim for service 
connection for arthritis affecting other joints-namely, the 
neck and cervical spine.  As those issues have not been 
adjudicated by the RO, they are not properly before the 
Board, and are referred to the RO for appropriate action.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on her 
part, is required.


REMAND

As a starting point, the Board notes that both the February 
2000 rating decision and the March 2000 SOC make reference to 
the veteran's service medical records.  The veteran's service 
medical records are not in the claims file, and they should 
be.  The RO should associate the veteran's service medical 
records with the claims file, prior to returning the case to 
the Board.

The Board also notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him/her 
of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

The Board notes that the RO has not notified the veteran of 
the legal authority implementing the VCAA-specifically, the 
revised provisions of 38 C.F.R. § 3.159 (2003).  Moreover, in 
this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the issue currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that she has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).   

The RO should specifically seek the veteran's authorization 
for release of medical records, pertaining to the claim 
currently on appeal, from the following physicians and/or 
entities:  (1)  Dr. Evelyn Partridge, 1717 Meadow Street, 
Philadelphia, PA 19124 (215-744-3737); (2) National Medical 
Imaging, 1903-05 S. Broad Street, Philadelphia, PA 19148 
(215-463-1825); (3) Dr. Sachs, 1925 S. Broad Street, 
Philadelphia, PA 19148 (215-463-4760); and (4) Dr. Paul 
Sedacca, (215-463-2006).  These pertinent records have not 
been obtained.  

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The record reflects that the 
veteran had been examined and treated at the VA Medical 
Center (VAMC) in Philadelphia, Pennsylvania.  However, the 
claims file contains no treatment records from that facility 
since November 1999.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facility, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2003), as regards obtaining records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); and 38 C.F.R. §  3.159 (2003).   
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA (to include arranging for the veteran to undergo 
further VA examination, as appropriate) prior to adjudicating 
the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should locate the veteran's 
service medical records and associate 
them with the veteran's claims file.

2.  The RO should request from the 
Philadelphia VAMC all records of 
evaluation of and/or treatment for 
degenerative arthritis of the veteran's 
knees since December 1999, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
should be associated with the claims 
file. 

3.  The RO should furnish a letter to the 
veteran, providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim currently on appeal.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that she provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disability 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain pertinent medical records from the 
following physicians and/or entities:  
(1)  Dr. Evelyn Partridge, 1717 Meadow 
Street, Philadelphia, PA 19124 (215-744-
3737); (2) National Medical Imaging, 
1903-05 S. Broad Street, Philadelphia, PA 
19148 (215-463-1825); (3) Dr. Sachs, 1925 
S. Broad Street, Philadelphia, PA 19148 
(215-463-4760); and (4) Dr. Paul Sedacca, 
(215-463-2006).  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although the RO may 
adjudicate the claim within the one-year 
period).

4.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo further examination, 
as appropriate) has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC (to include clear reasons and bases 
for the RO's determinations) and afford 
the veteran the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

